                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 1 of 14



 1                                                              The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CENTRAL FREIGHT LINES, INC., a Texas
     corporation,
10                                                    No. 2:17-cv-00814-JLR
                                        Plaintiff,
11                                                    DEFENDANT’S OPPOSITION TO
                  v.                                  PLAINTIFF’S RULE 702 MOTION TO
12                                                    PRECLUDE TESTIMONY OF
     AMAZON FULFILLMENT SERVICES, a                   AMAZON’S EXPERT NICOLE
13   Delaware corporation, and DOES 1 through 25,     BOLTON
     inclusive,
14                                                    NOTE ON MOTION CALENDAR:
                                      Defendant.      July 12, 2019
15
                                                      Oral Argument Requested
16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                  FOSTER PEPPER PLLC
     EXCLUDE TESTIMONY OF NICOLE BOLTON                             1111 THIRD AVENUE, SUITE 3400

     Case No. 2:17-cv-00814-JLR                                   SEATTLE, WASHINGTON 98101-3299
                                                                PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 2 of 14



 1                                             I. INTRODUCTION
 2                Defendant Amazon Fulfillment Services (“AFS”) responds to Plaintiff Central Freight

 3   Lines, Inc.’s (“CFL”) Rule 702 Motion to Preclude Testimony of Amazon’s Expert Nicole

 4   Bolton (“Motion”) (Dkt. No. 185).

 5                CFL presents a variety of explanations to exclude her testimony, all of which stem from

 6   its disagreement with conclusions she reaches and the facts and assumptions she relied on. Such

 7   disagreements are not bases for seeking to exclude her testimony, and should go to the weight

 8   and credibility of her testimony. Bolton is qualified to offer her expert opinions and her

 9   methodology is sound, despite CFL’s contention that she should have used a different process.

10   Her analysis is not the type of “junk science” motions pursuant to Daubert v. Merrell Dow

11   Pharms., Inc., 509 U.S. 579 (1993), are designed to exclude. Her testimony meets the low

12   threshold of admissibility. CFL does not have a sound basis to exclude her testimony.

13                                          II. LEGAL ARGUMENT
14   A.           Applicable Legal Standard.
15                Under Daubert, the Court’s gatekeeping obligation is to ensure proffered expert

16   testimony is relevant and based on reliable methods. See Daubert, 509 U.S. at 589. Courts

17   should not weigh evidence or draw conclusions about the strength of any particular piece of

18   evidence; in the Ninth Circuit, the Court’s focus “‘must be solely on principles and methodology,
19   not on the conclusions that they generate.’” Wendell v. GlaxoSmithKline LLC, 858 F.3d 1227,

20   1232 (9th Cir. 2017) (emphasis added) (quoting Daubert, 509 U.S. at 595). In other words,

21   although the mere unproven statement of an expert is inadmissible, see Gen. Elec. Co. v. Joiner,

22   522 U.S. 136, 146 (1997), it is not the Court’s task to decide whether an expert’s conclusions are

23   correct. See Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1318 (9th Cir. 1995) (the

24   Daubert test “is not the correctness of the expert’s conclusions but the soundness of his

25   methodology.”). Instead, a party offering expert testimony must demonstrate that “the expert’s

26   conclusion has been arrived at in a scientifically sound and methodologically reliable fashion.”

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                              FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 1
                                                                              SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 3 of 14



 1   Milward v. Acuity Specialty Products Group, Inc., 639 F.3d 11, 15 (1st Cir. 2011). “Disputes as

 2   to the strength of [an expert’s] credentials, faults in his use of [a particular] methodology, or lack

 3   of textual authority for his opinion, go to the weight, not the admissibility, of his testimony.”

 4   Kennedy v. Collagen Corp., 161 F.3d 1226, 1231 (9th Cir. 1998) (quoting McCullock v. H.B.

 5   Fuller Co., 61 F.3d 1038, 1044 (2d Cir. 1995)). Additionally, disputes regarding the validity of

 6   the underlying facts are not valid bases to exclude expert testimony. ActiveVideo Networks, Inc.

 7   v. Verizon Communs., Inc., 694 F.3d 1312, 1333 (Fed. Cir. 2012) (“At their core, however,

 8   Verizon’s disagreements are with the conclusions reached by ActiveVideo’s expert and the

 9   factual assumptions and considerations underlying those conclusions, not his methodology.

10   These disagreements go to the weight to be afforded the testimony and not its admissibility.”);

11   Smith v. Ford Motor Co., 215 F.3d 713, 718 (7th Cir. 2000) (“The soundness of the factual

12   underpinnings of the expert’s analysis and the correctness of the expert’s conclusions based on

13   that analysis are factual matters to be determined by the trier of fact, or, where appropriate, on

14   summary judgment.”).

15                The Court’s inquiry is “flexible” and “Rule 702 should be applied with a ‘liberal thrust’

16   favoring admission.” Wendell, 858 F.3d at 1232. Exclusion of expert testimony is appropriate

17   only when such testimony qualifies as irrelevant or unreliable “junk science.” Id. at 1237.

18   Otherwise, a court should cede complex issues to the jury and rely on the traditional safeguards

19   of the adversary system— cross-examination, presentation of contrary evidence, and instruction

20   on the burden of proof—to test and evaluate weak but otherwise admissible evidence. Daubert,

21   509 U.S. at 596; Wendell, 858 F.3d at 1232; see also Milward, 639 F.3d at 13 (“So long as an

22   expert’s scientific testimony rests upon ‘good grounds, based on what is known,’ it should be

23   tested by the adversarial process, rather than excluded for fear that jurors will not be able to

24   handle the scientific complexities.” (quoting Daubert, 509 U.S. at 590, 596)). “[T]he interests of

25   justice favor leaving difficult issues in the hands of the jury and relying on the safeguards of the

26   adversary system.” Wendell, 858 F.3d at 1237 (internal citations omitted).

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                               FOSTER PEPPER PLLC
                                                                                 1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 2
                                                                               SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 4 of 14



 1

 2   B.           Expert Nicole Bolton is Qualified as an Expert to Opine on LTL Shipment Rating
 3                To qualify as an expert, a witness must have knowledge, skill, experience, training, or

 4   education that will assist the trier of fact in understanding the evidence or determining a fact in

 5   issue. FRE 702. Federal courts have held that this is a broad standard, and that a witness may be

 6   qualified as an expert by any one of the five listed qualifications. See e.g., Salas v. PPG

 7   Architectural Finishes, Inc., No. C17-1787 RSM, 2019 U.S. Dist. LEXIS 15752, at *3-4 (W.D.

 8   Wash. Jan. 31, 2019) (citing cases) (“Because Rule 702 ‘contemplates a broad conception of

 9   expert qualifications,’ only a ‘minimal foundation of knowledge, skill, and experience’ is

10   required.”). The “lack of particularized expertise goes to the weight of [the] testimony, not its

11   admissibility.” Id.; see also United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000) (“[I]n

12   considering the admissibility of testimony based on some ‘other specialized knowledge,’ Rule

13   702 generally is construed liberally”); Thomas v. Newton Int’l. Enters., 42 F.3d 1266, 1269 (9th

14   Cir. 1994) (FRE 702 contemplates a broad conception of expert qualifications; it is “broadly

15   phrased and intended to embrace more than a narrow definition of qualified expert.”); Kitzmiller

16   v. Jefferson Supply Co., No. 2:05-CV-22, 2006 U.S. Dist. LEXIS 61109, at *13 (N.D.W. Va.

17   Aug. 25, 2006) (“In light of the liberal rule 702 expert qualification standard, we hold that the

18   district court abused its discretion in excluding portions of [the experts’] testimony simply

19   because the experts did not have the degree or training which the district court apparently

20   thought would be most appropriate.” (quoting In re Paoili R.R. Yard PCB Litig., 916 F.2d 829,

21   855-56 (3d Cir. 1990)).

22                As a Senior Truck Auditor & Executive Projects Officer at American Truck & Rail

23   Audits, Inc., Bolton is amply qualified under FRE 702, with over ten years of experience

24   conducting freight audits on millions of freight invoices. Dkt. No. 158-2, Ex. 56 (“Report”), at

25   1. CFL challenges her credentials by relying on the type of audit she performed for a single

26

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                               FOSTER PEPPER PLLC
                                                                                 1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 3
                                                                               SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 5 of 14



 1   client. See Motion at 4 (citing Dkt. No. 185-1, Ex. B (“Bolton Dep.”), 32:9-33:7; 34:6-16). She

 2   describes her relevant experience as follows:

 3                I have been trained as a certified freight cost auditor with a focus on the fine
                  balance between a carrier being paid for the services they have rendered and
 4                shippers being billed correctly for the services they have received, in accordance
                  with applicable governing rules. My professional experience includes a review of
 5                over a million freight invoices spanning more than 100 different carriers across
                  the motor carrier industry. My in-depth audits of motor carrier (“truck”) freight
 6                includes reviews of amounts invoiced by carriers to customers and determination
                  of the correct charges using historical and current industry knowledge, contracts,
 7                tariffs, rating software and supporting documentation research.

 8   Report at 1; see also Bolton Dep., 34:8-37:3 (testifying that she primarily performs “post-audits”

 9   which occurs after payment and if a shipment “is billed incorrectly, and there are overcharges to

10   be claimed, we file that on behalf of our client”). Despite CFL’s assertions to the contrary, she

11   has conducted audits to determine “the correct charges using historical and current industry

12   knowledge, contracts, tariffs, rating software and supporting documentation research” on “over a

13   million freight invoices spanning more than 100 different carriers.” Report at 1. This is the

14   analysis that AFS asked her to conduct on CFL’s spot quoted shipments. See Bolton Dep., 37:8-

15   11 (testifying that she re-rates shipments to determine the correct shipment price); 39:18-20

16   (process here was similar to the audits she typically performs). Thus, Bolton is qualified to opine

17   about the reasonableness of CFL’s spot quoted shipments and industry standards based on her

18   extensive experience and training in the industry.

19   C.           Bolton’s Methodology and Opinions Are Reliable
20                Attacking the methodology of Bolton’s analysis of the reasonableness of CFL’s charged

21   rates, CFL’s attorney characterizes her methodology as being “made up,” and then attempts to

22   credit to her. Bolton Dep., 42:7. CFL provides no evidence or argument suggesting her

23   methodology is “junk science” of the type to allow the exclusion of her testimony. As the Ninth

24   Circuit has determined, the “lack of textual authority for [an expert’s] opinion, go to the weight,

25   not the admissibility, of his testimony.” Kennedy v. Collagen Corp., 161 F.3d 1226, 1231 (9th

26   Cir. 1998) (quoting McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1044 (2d Cir. 1995)). Bolton’s

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                               FOSTER PEPPER PLLC
                                                                                 1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 4
                                                                               SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 6 of 14



 1   inability to identify a specific methodology from a textbook does not render her testimony

 2   inadmissible.

 3                Bolton’s methodology in determining industry averages for specific shipments is sound.

 4   She compared industry and CFL’s charged rates, which CFL concedes were designed to be

 5   “astronomical,” to reach her conclusions. Bolton Dep., 43:11-12, 44:21-45:3; see also Block

 6   Decl., Ex. M (“Culbertson Dep.”), 85:5-21. As part of her analysis, Bolton looked at published

 7   rates of leading LTL carriers, including two carriers that operate in markets similar to those at

 8   issue. Bolton Dep., 40:15-41:16. Using data CFL submitted on its invoices to AFS, Bolton

 9   compared weight rates to determine the average “carat weight” in the LTL industry, which she

10   then used to calculate reasonable industry rates. Id. Courts frequently use averages to determine
11   reasonableness in other cases. See Miller v. Blatstein (In re Main, Inc.), No. 00-CV-35, 2000
12   U.S. Dist. LEXIS 17652, at *26 (E.D. Pa. Nov. 27, 2000) (“in determining the reasonableness of
13   compensation, it is not unusual for a court to examine the average compensation received during
14   the relevant period.”); Sw. Bell Tel. Co. v. FCC, 168 F.3d 1344, 1353 (D.C. Cir. 1999) (“[T]he
15   use of industry-wide averages is one commonly-employed technique in evaluating the
16   reasonableness of rates charged by regulated entities.”). Thus, Bolton’s use of a mean is
17   reasonable. CFL’s contention she should have used the “median,” at most, goes to the weight
18   and credibility of her opinion, but is not a basis to exclude her. CFL can challenge this on cross-
19   examination. 1

20                CFL’s primary concerns with her methodology are that (1) she did not consider the pallet

21   count in her analysis; and (2) she failed to consult a statistician “to determine whether her

22   sampling had a valid scientific bases [sic].” Motion at 4. Neither is a proper basis to exclude her

23   testimony.

24

25   1
      Although Bolton could not specifically define the “median” during her first deposition, she
26   explained that she had used it before and understood what it was. Bolton Dep., 74:15-75:13 (“I
     have used a median.”). Again, this goes to the weight of her testimony, not its admissibility.

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                              FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 5
                                                                              SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 7 of 14



 1                Whether LTL shipments should be rated based on pallet count is a contested factual fact.

 2   Under CFL’s own tariff, pallet count is not a consideration for determining whether a shipment is

 3   an LTL shipment—only the shipment’s weight matters. Block Decl., Ex. N. Nor is it generally

 4   a relevant factor for determining pricing. Distance, freight classification, density, and weight are

 5   the primary considerations. 2 Bolton’s expert testimony (as supported by CFL’s own tariff), is

 6   that pallet count is not considered when rating LTL shipments. Thus, Bolton reasonably did not

 7   consider pallet count. Regardless, this again goes to the weight of her testimony at most. See

 8   Consol. Insured Benefits, Inc. v. Conseco Med. Ins. Co., No. 6:03-cv-03211-RBH, 2006 U.S.

 9   Dist. LEXIS 85755, at *51 (D.S.C. Nov. 27, 2006) (“Thus, ‘[w]hen facts are in dispute, experts

10   sometimes reach different conclusions based on competing versions of the facts. The emphasis in

11   the amendment [to Rule 702] on 'sufficient facts or data' is not intended to authorize a trial court

12   to exclude an expert's testimony on the ground that the court believes one version of the facts or

13   the other.’” (quoting FRE 702 advisory committee notes to 2000 amendments).

14                Additionally, Bolton’s means to gain her sample set is reasonable, and not grounds for

15   exclusion. CFL claims Bolton had no basis to cull her data set the way she did because she did

16   not use a specific statistical model to cull her results, rather than culling results through

17   randomization. Motion at 2-5. It claims she culled her data set from 6,298 to 3,327 by

18   eliminating all shipments that had fewer than eight transports. Motion at 5. CFL confusingly

19   asserts the Court should exclude Bolton’s testimony because she excluded minimum charge

20   shipments from her analysis. Motion at 9. However, it also argues that these minimum charge

21   shipments were not subject to the spot quote. Compare Motion at 9 (improper to exclude the

22   minimum charge shipments), with Dkt. No. 184, at 7 (minimum charge shipments were not spot

23   quoted). Thus, her exclusion of these shipments was entirely appropriate to determine the

24

25   2
       How LTL Freight Rates Are Calculated—And How to Get the Best LTL Freight Rates,
26   COMPASS LOGISTICS, http://www.compass-logistics.com/ltl-freight-rates (last accessed July 8,
     2019).

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                              FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 6
                                                                              SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 8 of 14



 1   reasonableness of CFL’s spot quoted shipments. Regardless, whether Bolton improperly culled

 2   her dataset goes at most to the weight and credibility of her analysis, and not to its admissibility.

 3                The crux of CFL’s position is that Bolton failed to use an appropriate statistical analysis:

 4   Bolton “did not rely any statistics, books or guidelines to ensure that there was a statistical basis

 5   for this sample.” Motion at 5. Although CLF claims Bolton should have used another method,

 6   “‘[t]he test of admissibility is not whether a particular scientific opinion has the best foundation,

 7   or even whether the opinion is supported by the best methodology or unassailable research.’

 8   Instead, the court looks to whether the expert’s testimony is supported by ‘good grounds.’ The

 9   standard for reliability is ‘not that high.’” Karlo v. Pittsburgh Glass Works, LLC, 849 F.3d 61, 81

10   (3d Cir. 2017) (internal citations omitted). In Karlo, the Third Circuit reversed a district court’s

11   exclusion of expert testimony on the basis that the expert did not utilize the appropriate statistical

12   model because the district court’s standard was too rigorous. Id. at 82. “The question of whether

13   a study’s results were properly calculated or interpreted ordinarily goes to the weight of the

14   evidence, not to its admissibility.” Id. at 83. “So long as the expert’s testimony rests upon ‘good

15   grounds,’ it should be tested by the adversary process . . . rather than excluded from jurors[’]

16   scrutiny for fear that they will not grasp its complexities or satisfactory [sic] weigh its

17   inadequacies.” Id. (quoting In re TMI Litig., 193 F.3d 613, 692 (3d Cir. 1999)); see also

18   Kennedy v. Collagen Corp., 161 F.3d 1226, 1231 (9th Cir. 1998) (“Disputes as to the strength of

19   [an expert's] credentials, faults in his use of [a particular] methodology, or lack of textual

20   authority for his opinion, go to the weight, not the admissibility, of his testimony.” (citation

21   omitted) (alterations in original)). Even the misuse of statistical analysis goes to the weight of the

22   evidence, not its admissibility. United States v. McCluskey, 954 F. Supp. 2d 1224, 1267 (D.N.M.

23   2013); Baldwin v. Bader, 539 F. Supp. 2d 443, 446 (D. Me. 2008) (“Disputes about specific

24   techniques used or the accuracy of the results generated go to the weight, not the admissibility[,]

25   of the scientific evidence.” (quoting United States v. Bonds, 12 F.3d 540, 561 (6th Cir. 1993)).

26

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                                 FOSTER PEPPER PLLC
                                                                                   1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 7
                                                                                 SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                               PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                   Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 9 of 14



 1                Here, Bolton excluded lanes (i.e. origin to destination combinations) with fewer than

 2   eight movements because analysis is more reliable with more data points. Report at 7. She

 3   excluded shipments under $150, which CFL now claims were minimum charge shipments and

 4   thus not subject to the spot quote program. She then compared each of the remaining 1,739

 5   shipments to the industry average rates. 3 Id. She concluded that the sample shipments averaged

 6   37% above the average industry standard rate determined. Id. at 10. This is a valid methodology

 7   to conduct a comparison. 4 Thus, CFL’s assertion that Bolton’s testimony should be excluded

 8   because she purportedly did not use a proper statistical analysis is legally insufficient for

 9   exclusion.

10                In any event, CFL’s argument that Bolton’s failure to use a specific statistical model

11   improperly assumes a statistical model is required for her analysis. Bolton was asked to

12   determine whether spot quote rates CFL charged were reasonable. This calls for a simple

13   comparison, not a complex statistical analysis with probability values.

14                CFL also claims Bolton erred by not considering contractual rates other motor carriers

15   charge AFS. Motion at 9. Bolton’s methodology was appropriate, as she was considering only

16   the extra-contractual rates other motor carriers would have charged with those under CFL’s

17   extra-contractual spot quote program. However, comparing CFL’s extra-contractual rates (i.e.,

18   spot quote rates) with other motor carriers’ contractual rates is improper because AFS’s contracts

19   with its motor carrier contain significant discounts.

20                Any perceived issues CFL has with Bolton’s approach, at most, might go to the weight

21   and credibility of her analysis and are not grounds to exclude her testimony.

22

23

24   3
         At a minimum, Ms. Bolton should be allowed to testify on these 1,739 shipments.
     4
25    Balducci, Patrick, et al., Costs of Alternative Revenue-Generation Systems 62-64, 88-92 (2011),
     available at https://www.nap.edu/read/14532/chapter/1 (selecting sample states based on desired
26   characteristics rather than randomized sample, and then apply the average to specific data
     points).

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                                      FOSTER PEPPER PLLC
                                                                                        1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 8
                                                                                      SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                                    PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                  Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 10 of 14



 1   D.           Bolton’s Testimony is Relevant and Will Assist the Trier of Fact
 2                CFL seeks to exclude Bolton’s analysis of the reasonableness of CFL’s spot quoted rates

 3   by asserting that the reasonableness of the rates is irrelevant. Motion at 2-3. CFL avers that if it

 4   were allowed to spot quote shipments, the rates it charged should be applied. Motion at 3. To

 5   accept this position, the Court must conclude that (1) AFS did not have the right to approve

 6   specific rates before CFL transported shipments; and (2) AFS does not have the right to

 7   challenge rates after the transport. The Court would have to rule that AFS cannot challenge the

 8   appropriateness of CFL’s charged rates, accepting as a matter of law that CFL’s argument that it

 9   could charge whatever it wanted without pre-approval or oversight. Botsios Dep., 139:17-20

10   (“Q: So you basically could have charged Amazon anything you wanted, right, for these spot-

11   quoted shipments? A: Correct.”); Culbertson Dep. 85:5-21. Under the duty of good faith and fair

12   dealing, reasonableness is implied in every contract. Microsoft Corp. v. Motorola, Inc., 963 F.

13   Supp. 2d 1176, 1184 (W.D. Wash. 2013). Additionally, AFS asserted a claim against CFL for

14   unjust enrichment, alleging that “Central Freight overcharged AFS by way of Central Freight’s

15   improper billing methodology.” Dkt. No. 48, Claim V. In Washington, unjust enrichment

16   claims include a determination of the “market value” of services rendered. Fidelitad, Inc. v.

17   Insitu, Inc., No. 13-CV-3128-TOR, 2016 U.S. Dist. LEXIS 183009, at *12 (E.D. Wash. July 8,

18   2016) (citing Restatement (Third) of Restitution and Unjust Enrichment §§ 1, 49(3)(c)). Thus,
19   AFS’s claim requires a determination of reasonableness of CFL’s rates.

20                Additionally, Bolton’s testimony rebuts CFL’s contention that AFS suffered no damages

21   by its inability to select different carriers when CFL failed to seek AFS’s prior approval of rates.

22   Dkt. No. 145, at 24. Thus, Bolton’s testimony regarding the reasonableness of CFL’s rates is

23   relevant and helpful to the trier of fact.

24                Additionally, Bolton’s analysis of CFL’s spot quote program is essential to the

25   reasonableness of rates that program charged. CFL no longer has the data to support how its spot

26   quote program determined specific rates. See Motion at 11; Dkt. No. 131-3. It also failed to

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                               FOSTER PEPPER PLLC
                                                                                 1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 9
                                                                               SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                  Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 11 of 14



 1   produce the calculations underlying each of the alleged spot quotes, even though the spot quote

 2   program’s creator testified that all spot quotes were saved to the mainframe. Block Decl., Ex. O

 3   (“Christie Dep.”), 31:14-21, 37:10-38:23; Block Decl., Ex. P (Request for Production No. 32)

 4   (requesting all documents or information used to calculate the spot quote shipments); Block

 5   Decl., Ex. Q (example of spot quote calculation); Block Decl., ¶ 18 (AFS has been unable to

 6   locate the spot quote calculations for the majority of the shipments in dispute). Thus, as it does

 7   not appear CFL produced the underlying calculations, an analysis of the actual spot quote

 8   program is required to determine how it calculated rates, including whether it universally and

 9   arbitrarily increases the rate by 30%. Compare Block Decl., Ex. Q (noting a 30% upcharge on

10   that particular quote), with Report, at 10 (spot quoted shipments averaged 37% above the average

11   industry standard rates on the sample invoices). 5

12                Finally, Bolton’s testimony as to whether it is common in the LTL industry to combine
13   multiple bills of lading on a single invoice is relevant and helpful to the trier of fact. That is a
14   central issue in this litigation, given that CFL contends it is nearly impossible for an LTL carrier
15   to combine bills of lading on a single invoice. CFL’s only concern is that the disputed fact
16   whether line item in CFL’s (and other motor carriers’ tariffs) that CFL will combine same
17   day/same origin/same destination shipments on a single invoice represents industry custom and
18   practice. Again, CFL’s concerns at most go to the weight of Bolton’s analysis. It is also in direct
19   rebuttal to CFL’s proffered expert’s conclusion to the contrary, including allegations that such

20   combining is not done in the LTL industry. Dkt. No. 167-1, Ex. P (“Regan Report”), at 14-16;

21   see also Dkt. No. 139, ¶ 23. Merely because CFL disagrees with her conclusions is not grounds

22   for the exclusion of her testimony. At most, it goes to the weight and/or credibility of her

23   testimony.

24

25

26   5
         This merely highlights the reliability of Bolton’s methodology.

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                             FOSTER PEPPER PLLC
                                                                               1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 10
                                                                             SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                  Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 12 of 14



 1   E.           Bolton Will Not Testify as to Legal Conclusions
 2                Bolton will not opine about legal conclusions such as whether the transportation

 3   agreement was validly modified by agreement or the parties’ course of conduct. She will be

 4   asked to opine whether it is standard in the transportation industry for carriers and shippers to

 5   orally modify contracts. Block Decl., Ex. R (“Bolton Rebuttal Report”), at 1 (“In the LTL

 6   sector, oral agreements are the rare exception; contracts or pricing tariffs are the rule.”). This

 7   statement will be offered to rebut CFL’s expert’s opinion to the contrary. Dkt. No. 167-1, Ex. P

 8   (“Regan Report”), at 7 (filed under seal). Under FRE 704, “[a]n opinion is not objectionable just

 9   because it embraces an ultimate issue.” Her testimony regarding industry custom and practice

10   should not be excluded as a legal opinion. To the extent it is, Regan’s similar testimony should

11   also be excluded as a legal opinion.

12   F.           AFS Provided the Underlying Calculations Bolton Relied On
13                CFL asks the Court to exclude Bolton’s testimony because she did not provide a

14   spreadsheet with her calculation of industry averages. Motion at 6. AFS has provided this

15   spreadsheet to CFL. Block Decl., ¶ 21. Any delayed production of this document is not a basis

16   to exclude her testimony. CFL is not prejudiced, as it was produced some three months prior to

17   trial. See Block Decl., ¶ 21. Moreover, the lack of prejudice is highlighted by CFL’s own

18   delayed production of materials created by its own expert witness. Block Decl., ¶ 22. To the
19   extent any prejudice exists, it does not justify complete exclusion as trial is still months away.

20                                              III. CONCLUSION
21                CFL failed to present a well-reasoned Daubert motion, instead relying on perceived

22   issues that, at most, go to the weight of Bolton’s analysis, and not to its admissibility.

23   Accordingly, the Court should deny CFL’s motion.

24

25

26

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                              FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 11
                                                                              SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                  Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 13 of 14



 1
                  DATED this 8th day of July, 2019.
 2

 3                                                    FOSTER PEPPER PLLC

 4
                                                      /s/ Steven W. Block
 5                                                    Steven W. Block, WSBA No. 24299
                                                      Christopher A. Rogers, WSBA No. 49634
 6                                                    1111 Third Avenue, Suite 3000
                                                      Seattle, Washington 98101-3299
 7                                                    Telephone: (206) 447-4400
                                                      Facsimile: (206) 447-9700
 8                                                    Email: steve.block@foster.com
                                                      Email: christopher.rogers@foster.com
 9
                                                      Attorneys for Defendant Amazon Fulfillment
10                                                    Services

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                      FOSTER PEPPER PLLC
                                                                        1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 12
                                                                      SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                    PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
                  Case 2:17-cv-00814-JLR Document 198 Filed 07/08/19 Page 14 of 14



 1                                         CERTIFICATE OF SERVICE

 2                I certify that on July 8, 2019, I electronically filed the foregoing document with the Clerk
 3   of the Court via CM/ECF which will notify all parties in this matter who are registered with the
 4   Court’s CM/ECF filing system of such filing.
 5                Executed in Seattle, Washington this 8th day of July, 2019.
 6

 7
                                                        s/Michelle Stark
 8                                                      Michelle Stark, Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO                                FOSTER PEPPER PLLC
                                                                                  1111 THIRD AVENUE, SUITE 3400
     EXCLUDE CERTAIN TESTIMONY OF NICOLE BOLTON - 13
                                                                                SEATTLE, WASHINGTON 98101-3299
     Case No. 2:17-cv-00814-JLR
                                                                              PHONE (206) 447-4400 FAX (206) 447-9700

     53431230.3
